Fourth Court of Appeals
                              San Antonio, Texas
                                    March 2, 2015

                                 No. 04-14-00547-CV

                        IN THE INTEREST OF T.S.P., A Child,

                  From the County Court at Law, Medina County, Texas
                            Trial Court No. 07-06-4710-CCL
                        Honorable Vivian Torres, Judge Presiding


                                    ORDER
       The Appellee’s Motion for Extension of Time to File Brief is GRANTED.       The
appellee’s brief is due on March 9, 2015.



                                              _________________________________
                                              Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court